 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE PECCIA,                                      No. 2:18-cv-3049 JAM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA
      DEPARTMENT OF CORRECTIONS
15    AND REHABILITATION,
16                       Defendant.
17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On May 17, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 68. Neither

23   party has filed timely objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 17, 2021, are adopted in full;
 3          2. Plaintiff’s motion to file a supplemental pleading/amended complaint (ECF No. 50),
 4   motion for a preliminary injunction (ECF No. 51) and motion for temporary restraining order
 5   (ECF No. 52) are denied.
 6

 7
     DATED: June 28, 2021                         /s/ John A. Mendez
 8
                                                  THE HONORABLE JOHN A. MENDEZ
 9                                                UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
